Citation Nr: 0709823	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 4, 1999, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This claim is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the Board in 
September 2003.  A transcript of the hearing testimony is 
associated with the claims file.  In a June 2004 decision, 
the Board denied an effective date earlier than January 4, 
1999, for the grant of a TDIU.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Claims Court).  

In August 2006, the Veterans Claims Court vacated the Board's 
June 2004 decision and remanded the case for additional 
development.  Based on the Veterans Claims Court's August 
2006 Order, the case will be remanded as discussed below.

In the meantime, the Veterans Law Judge who conducted the 
hearing retired.  Thereafter, the veteran was offered but 
declined another hearing before Board.  

Moreover, the veteran submitted additional evidence, in the 
form of a statement from his private psychologist, directly 
to the Board and specifically requested that the evidence be 
remanded for AOJ review.  As the issue is being remanded, the 
RO should consider this newly-received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By Order dated in August 2006, the Veterans Claims Court 
raised several issues, that it determined warranted vacating 
and remanding the Board's June 2004 decision.    

First, the Veterans Claims Court held that a March 2000 VA 
examination was ambiguous because the examiner did not state 
clearly the date on which, in his medical opinion, the 
veteran became unemployable.  The Court also noted that the 
opinion was unclear if the veteran's condition had changed 
since 1995.  Therefore, the Court ordered that the Board seek 
clarification from the physician who conducted the March 2000 
examination or obtain a new medical opinion regarding the 
date on which the veteran became unemployable.    

It is uncertain whether the physician who conducted the March 
2000 examination is still employed by VA, or even if he is, 
that he would have a recollection of an examination conducted 
some six years ago; nonetheless, the case will be remanded 
for clarification of the March 2000 VA examination, if 
possible, or a current medical opinion.

Next, the Veterans Claims Court noted that pages were missing 
from an October 1995 letter from the veteran's private 
psychologist.  

Further, the Board finds that additional medical evidence is 
needed.  The record reflects that the veteran twice attempted 
suicide in 1995 and 1997, in addition his private 
psychologist related that the veteran was involved in a motor 
vehicle accident in May 1995; however, VA records from June 
1994 to January 1999 are not of record.  In order to assemble 
a more thorough medical record, an attempt should be made to 
associate that evidence with the claims file.  If the veteran 
received private medical care for any of these events, he 
should be asked to sign the appropriate releases so that the 
evidence may be associated with the claims file.

In addition, the record suggests that the veteran is in 
receipt of Social Security Administration (SSA) benefits.  It 
is unclear whether he is receiving disability payments or SSI 
benefits.  Therefore, SSA records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran of all five elements of a service 
connection claim which include: 1) 
veteran status; 2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability as described in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Sacramento, 
California, for the period from June 1994 
to January 1999. 

3.  Ascertain from the veteran whether he 
received private medical care after 1995 
and 1997 suicide attempts and/or a motor 
vehicle accident in May 1995.  If the 
answer is in the affirmative, after 
obtaining the appropriate release, obtain 
the medical records identified.

4.  The AOJ should attempt to otain a 
complete copy of the October 1995 letter 
written by Dr. Wicks, his private 
psychologist.  

5.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility (assuming that such records 
exist).

6.  An attempt should be made to locate 
the VA examiner who conducted the March 
2000 VA examination.  If he is still 
employed by VA, he should be provided 
with the claims file and asked to clarify 
the date on which, in his medical 
opinion, the veteran became unemployable 
due to his service-connected 
disabilities.  If the March 2000 VA 
examiner is no longer employed by VA, 
that fact should be noted in the file.

7.  If the March 2000 VA examiner is no 
longer available, the claims file should 
be directed to an appropriate VA 
physician for a medical opinion regarding 
the date that the veteran became 
unemployable due to his service-connected 
disabilities.

8.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

